The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 01-07-2022.  Claim(s) 1 and 22 were amended. Currently pending claims considered are claims 1-22. This application is a CIP of 16/877,440, 05/18/2020 PAT 10762526; 16/877,440 is a CON of 16/823,323 03/18/2020 PAT 10692108; 16/823,323 is a CON of 15/950,019 04/10/2018 PAT 10621620; 15/950,019 is a CON of 15/483,790 04/10/2017 PAT 10521822. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 07, 2022 has been entered.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) submitted: 01-07-2022, has/have been considered and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US 2017/0188199) in view of Valaee (US 9,167,386).
Regarding claim(s) 1, Ashley discloses: A method comprising: 
receiving an initial device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

 receiving a subsequent device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]
 determining a course of travel associated with the device (i.e., identifying a route path of a device(s)); [¶¶413-416: determining a “shopper’s path, dwell time, traffic density and other metrics delivered by display”]

 aggregating data associated with courses of travel for a plurality of devices (i.e., determining a dwell time corresponding to the amount of time that a device(s) or a plurality thereof spend in proximity to objects or assets of interest to an advertiser, consistent with Applicant’s specification, ¶¶134-135) ; [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: determining proximity of a device(s) or group thereof to a “show ticketing counter”, an asset of interest to an advertiser]


 determining a plurality of commonly traveled paths based on the aggregated data (i.e., identifying a density map showing a plurality of devices traversing a path(s) ); [¶¶381-382, 413]

 receiving an identification of a path of the plurality of commonly traveled paths (i.e., identifying of a path, including density map paths, showing a plurality of devices traversing a path(s) ); [¶¶381-382, 413-416, claim(s) 1: traffic density, and identification of a path(s) including passage between points within zone(s) and beyond a plurality of zones]

anticipating at least one device to travel down the identified path based on a comparison of a profile of the device and the plurality of commonly traveled paths (i.e., comparing a user’s data path, corresponding to a user’s presence at nodes associated with a user’s motion throughout the store, in order to gain a perception or anticipation of the shopping habits of the user to determine what advertisements to provide to the user, based on behavioral data identified by the amount of time the user spends in vicinity of a path corresponding to different nodes within an environment – employing said data in the construction and/or updating of a user’s profile); [¶382: “special advertisements can be offered to a user, depending on the user’s perceived [anticipated] shopping habits or motion [path] throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”, and wherein “a control system is used to generate [the] profile of [the] user”, in association with said behavior; additionally, the user is constantly tracked via location data, and a server, as depicted in ¶414, is “further arranged to compare the received location data and zone data defining a plurality of zones and to associate the received location data with one of the plurality of zones]

Regarding [h]-[j], Ashley discloses the transmission of content to a device(s) in a proximity to an item(s) in an area of interest in association with a traversed path. [¶381: advertisement content transmitted to a device(s) “in close proximity to a restaurant or buffet”]

Regarding [h]-[j], Ashley discloses transmission of content, including advertisements, based on the perceived or anticipated path of a user, said path corresponding to the amount of time the user spends in the vicinity of different nodes within an environment. [¶382: “special advertisements [content] can be offered to a user, depending on the user’s perceived shopping habits or motion throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”]

Ashley may not explicitly disclose, as disclosed by Valaee:
defining content to be transmitted to the anticipated at least one device traveling down the identified path (i.e., determining a path a user may traverse along a defined route path); [25:39-49: employing an unsupervised machine learning mechanism in predicting a path to be traversed by a user proximate to relevant location-based services]

receiving an indication that the anticipated at least one device is travelling down the identified path; [25:39-49: employing an unsupervised machine learning mechanism in predicting a path to be traversed by a user proximate to relevant location-based services, and further receiving information that a user is proximate to said location-based services]
transmitting the defined content to the anticipated at least one device; [25:39-49: employing an unsupervised machine learning mechanism in predicting a path to be traversed by a user proximate to relevant location-based services, and further receiving information that a user is proximate to said location-based services, and pursuant to receipt of proximate current user location, delivering relevant content to said user]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [h]-[j] as taught by Valaee. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [25:39-49]
Regarding claim(s) 2, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: further comprising determining whether the course of travel corresponds to at least a portion of the identified path (i.e., determine whether or not a consumer device(s) or a plurality thereof is/are within a geolocation such as a line segment and/or zone). [¶¶213-216]Regarding claim(s) 3, Ashley-Valaee as a combination discloses The method of claim 2. Ashley discloses: further comprising tagging the device for association with the defined content upon a determination that the course of travel corresponds to at least the portion of the identified path (i.e., determine whether or not a consumer device(s) or a plurality thereof is/are within a geolocation such as a line segment and/or zone). [¶¶213-216]





Regarding claim(s) 5, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: further comprising generating an anticipated course of travel of the plurality of devices based on a comparison of at least one profile of the plurality of devices and at least one event occurring at a commonly attended venue (i.e., comparing a user’s data path, corresponding to a user’s presence at nodes associated with a user’s motion throughout the store, in order to gain a perception or anticipation of the shopping habits of the user to determine what advertisements to provide to the user, based on behavioral data identified by the amount of time the user spends in vicinity of a path corresponding to different nodes within an environment – employing said data in the construction and/or updating of a user’s profile); [¶382: “special advertisements can be offered to a user, depending on the user’s perceived shopping habits or motion throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”, and wherein “a control system is used to generate [the] profile of [the] user”, in association with said behavior; additionally, the user is constantly tracked via location data, and a server, as depicted in ¶414, is “further arranged to compare the received location data and zone data defining a plurality of zones and to associate the received location data with one of the plurality of zones]
Regarding claim(s) 6, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein aggregating the data comprises determining commonly attended venues in proximity to the subsequent device location. [¶¶381-382, 413-416: traffic density]





Regarding claim(s) 7, Ashley-Valaee as a combination discloses The method of claim 6. Ashley discloses: wherein defining the content comprises defining the content associated with the event of the commonly attended venue (i.e., determining the most relevant content, defining what content to provide as a user enters a location such as a store, consistent with Applicant’s specification, ¶316). [¶¶381-382, 413-416: traffic density, and recommending a specific advertisement when a consumer is within a proximate distance to a venue such as a restaurant]
Regarding claim(s) 8, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: further comprising detecting at least one consumer routine in association with the plurality of commonly traveled paths (i.e., shopping habits). [¶¶381-382, 413-416: traffic density]Regarding claim(s) 10, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein aggregating the data comprises aggregating purchasing behavior data associated with the plurality of commonly traveled paths (i.e., shopping habits). [¶¶381-382, 413-416: traffic density] 
Regarding claim(s) 11, Ashley-Valaee, as a combination, discloses The method of claim 1. Ashley discloses: wherein aggregating the data comprises aggregating at least one of the following: location data, sensor data, telemetry data, device usage data, and a unique identifier. [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]




Regarding claim(s) 12, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein aggregating the data comprises aggregating at least one of the following: 
data associated with device proximity to at least one registered asset surrounding the subsequent device location; (i.e., wherein interaction with assets includes dwell time associated with consumer interest with , consistent with Applicant specification, 134-135); [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: dwell time associated with shopping habits and interests, and provision of relevant advertisement content such as coupons at a right time]

data associated with device interactivity with content corresponding to the at least one registered asset; (i.e., wherein interaction with assets includes dwell time associated with consumer interest with , consistent with Applicant specification, 134-135); [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: dwell time associated with shopping habits and interests, and provision of relevant advertisement content such as coupons at a right time]
Regarding claim(s) 13, Ashley-Valaee as a combination discloses The method of claim 12. Ashley discloses: wherein aggregating data comprises determining an amount of time one or more consumers dwell within the proximity to the at least one registered asset. [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: dwell time associated with shopping habits and interests, and provision of relevant advertisement content such as coupons at a right time]Regarding claim(s) 14, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein determining the course of travel of the consumer comprises determining the course of travel by accessing a database and retrieving location data. [¶¶219-220, 272]



Regarding claim(s) 15, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein aggregating the data comprises aggregating: 
data associated with a plurality of registered assets along the course of travel; [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: determining proximity of a device(s) or group thereof to a “show ticketing counter”, an asset of interest to an advertiser]

data associated with device interactivity with content corresponding to the at least one registered asset (i.e., wherein interaction with assets includes dwell time associated with consumer interest with , consistent with Applicant specification, 134-135); [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: dwell time associated with shopping habits and interests, and provision of relevant advertisement content such as coupons at a right time]
Regarding claim(s) 16, Ashley-Valaee as a combination discloses The method of claim 15. Ashley discloses: further comprising providing a density map visually indicating a density of the plurality of commonly traveled paths (i.e., providing dashboard statistics of density data associated with shoppers within a location(s)) and an item(s) of interest therein). [¶413]
Regarding claim(s) 17, Ashley-Valaee as a combination discloses The method of claim 16. Ashley discloses: wherein providing the density map comprises providing statistics associated with device interactivity to the at least one registered asset (i.e., providing dashboard statistics of density data associated with shoppers within a location(s)) and an item(s) of interest therein). [¶413]
Regarding claim(s) 18, Ashley-Valaee as a combination discloses The method of claim 16. Ashley discloses: wherein providing the density map comprises providing statistics associated with device statistics to the at least one registered asset (i.e., providing statistics, including dashboards, regarding density metrics of devices). [¶413]

Regarding claim(s) 19, Ashley-Valaee as a combination discloses The method of claim 14. Ashley discloses: further comprising identifying, for the plurality of commonly traveled paths, the plurality of registered assets associated with each commonly traveled path. [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: determining proximity of a device(s) or group thereof to a “show ticketing counter”, an asset of interest to an advertiser]Regarding claim(s) 20, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein comparing the initial device location and the subsequent device location comprises tracking the device location within a venue (i.e., aggregating shopper tracking within venues). [¶¶410, 413]
Regarding claim(s) 21, Ashley-Valaee as a combination discloses The method of claim 1. Ashley discloses: wherein determining the course of travel comprises determining the course of travel for a particular event (i.e. tracking events and route with a venue(s)). [¶¶410, 413, claim(s) 1, 5-6: tracking events, and consumer device paths traversed]











Regarding claim(s) 22, Ashley discloses: A system for geolocation and time-based advertising, the system comprising: 
a memory storage; and at least one processing unit, wherein the at least one processing unit is configured to [¶¶8-10, 186]: 
receive an initial device location; [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

receive a subsequent device location; [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]


compare the initial device location and the subsequent device location; [¶¶239, 381-382, 413-416, claim(s) 1: traffic density, and identification of a path(s) including passage between points within zone(s) and beyond a plurality of zones; measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

aggregate data associated with the course of travel associated with the device with courses of travel associated with a plurality of other devices (i.e., determining a dwell time corresponding to the amount of time that a device(s) or a plurality thereof spend in proximity to objects or assets of interest to an advertiser, consistent with Applicant’s specification, ¶¶134-135); [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: determining proximity of a device(s) or group thereof to a “show ticketing counter”, an asset of interest to an advertiser]

determine a plurality of common paths based on the aggregated data, provide a density map comprising a density of the plurality of common paths; [¶¶381-382, 413: a common path, including a map]

receive an identification of a path of the plurality of common paths (i.e., wherein an identification of paths is associated with a density map, consistent with applicant specification, ¶138); [¶¶381-382, 413, claim(s) 1: traffic density, and identification of a path(s) including passage between points within zone(s) and beyond a plurality of zones]

anticipate at least one device to travel down the identified path based on a comparison of a profile of the device and the plurality of commonly traveled paths (i.e., comparing a user’s data path, corresponding to a user’s presence at nodes associated with a user’s motion throughout the store, in order to gain a perception or anticipation of the shopping habits of the user to determine what advertisements to provide to the user, based on behavioral data identified by the amount of time the user spends in vicinity of a path corresponding to different nodes within an environment – employing said data in the construction and/or updating of a user’s profile); [¶382: “special advertisements can be offered to a user, depending on the user’s perceived [anticipated] shopping habits or motion [path] throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”, and wherein “a control system is used to generate [the] profile of [the] user”, in association with said behavior; additionally, the user is constantly tracked via location data, and a server, as depicted in ¶414, is “further arranged to compare the received location data and zone data defining a plurality of zones and to associate the received location data with one of the plurality of zones]

Regarding [h]-[j], Ashley discloses the transmission of content to a device(s) in a proximity to an item(s) in an area of interest in association with a traversed path. [¶381: advertisement content transmitted to a device(s) “in close proximity to a restaurant or buffet”]

Regarding [h]-[j], Ashley discloses transmission of content, including advertisements, based on the perceived or anticipated path of a user, said path corresponding to the amount of time the user spends in the vicinity of different nodes within an environment. [¶382: “special advertisements [content] can be offered to a user, depending on the user’s perceived shopping habits or motion throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”]

Ashley may not explicitly disclose, as disclosed by Valaee:
define content to be transmitted to at least one device traveling down the identify path; [25:39-49: employing an unsupervised machine learning mechanism in predicting a path to be traversed by a user proximate to relevant location-based services]
 
receiving an indication that the anticipated at least one device is travelling down the identified path; [25:39-49: employing an unsupervised machine learning mechanism in predicting a path to be traversed by a user proximate to relevant location-based services, and further receiving information that a user is proximate to said location-based services]

transmitting the defined content to the anticipated at least one device; [25:39-49: employing an unsupervised machine learning mechanism in predicting a path to be traversed by a user proximate to relevant location-based services, and further receiving information that a user is proximate to said location-based services, and pursuant to receipt of proximate current user location, delivering relevant content to said user]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [h]-[j] as taught by Valaee. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [25:39-49]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashley and Valaee, and further in view of Harrison (US 2019/0156370).

Regarding claim 4, Ashley-Valaee as a combination does not explicitly disclose, as disclosed by Harrison [a]: The method of claim 1, wherein defining the content to be transmitted to the at least one device traveling down the identified path comprises employing a bidding system (i.e., employing a bidding system to provide opportunistic content to a highest bidder to present relevant content to a consumer device(s) or a plurality thereof - employing a bidding system to facilitate opportunistic provision of the most relevant content to a user device that meets campaign metrics within a geolocation, as facilitated by a Demand Side Platform, consistent with Applicant specification, ¶112)). [claim(s) 1-2, ¶¶7-8, 17-18]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley-Valaee to include the aforesaid mechanism(s) [a] as taught by Harrison. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place.










Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley in view of Valee and further in view of Daub (US 2015/0127460).

Regarding claim 9, Ashley-Valaee as a combination does not explicitly disclose, as disclosed by Daub [a]: The method of claim 1, further comprising detecting at least one change in a consumer routine in association with the plurality of commonly traveled paths (i.e., wherein a detection in a routine such as a deviation from an anticipated path, is detected, consistent with Applicant specification, ¶¶131-132). [¶¶28-30]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include the aforesaid mechanism(s) [a] as taught by Daub. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place – commensurate with a detected deviation from a regular or anticipated path, providing updated temporal content corresponding to the detected deviation.

Response to Arguments
Applicant’s contentions on pages 7-8 regarding amendments filed on 01-07-2022, with respect to the rejection(s) of claim(s) 1-22 have been fully considered. Applicant contentions are moot in view of change of basis of rejection over Ashley in view of Valaee.








Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure pursuant to that well-known to one of ordinary skill in the art: Shim (US 2016/0048869), Waldron (US 2017/0213240): tracking consumer devices along paths for relevant provision of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682